In re Southern Siding Co., Inc.; — Defendants); applying for writ of certiorari and/or review; Parish of Vermilion, 15th Judicial District Court, Div. “C”, No. 69501; to the Court of Appeal, Third Circuit, No. CA98 0090.
Granted. Judgments of the courts below granting partial summary judgment in favor of the plaintiffs are vacated and set aside. There are genuine issues of material fact. Case remanded to the district court for further proceedings.
CALOGERO, C.J. and JOHNSON, J., would deny the writ.
TRAYLOR, J., not on panel.